UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21891 Cheswold Lane Funds (Exact name of registrant as specified in charter) 100 Front Street West Conshohocken, PA 19428 (Address of principal executive offices) (Zip code) Colleen Quinn Scharpf Cheswold Lane Asset Management, LLC 100 Front Street West Conshohocken, PA 19428 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 940-5330 Date of fiscal year end: December 31 Date of reporting period: December 31, 2013 Item 1.Report to Stockholders. 1 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Table of Contents December 31, 2013 Shareholder Letter 3 Performance Summary 5 Portfolio Characteristics 6 Schedule of Investments 8 Financial Statements 11 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 22 Expense Example 23 Trustee and Officer Information 24 Additional Tax Information 26 Proxy Voting 26 Portfolio Holdings Disclosure 26 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements.These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets.These statements involve risks and uncertainties.In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser's forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively. Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. 2 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Dear Fellow Shareholders, Thank you for your continued support of the Cheswold Lane International High Dividend Fund.Total return for the Fund, net of fees was 15.7% in 2013, compared to 22.8% for the MSCI-EAFE® Index.Our Fund’s relative underperformance was driven by overweight positions in Asia and underweight positions in European cyclical securities. Market Review – 2013 For a second year in a row, US and other developed market equities were the star asset class across the globe.Emerging markets earned low single digit returns in local currency and negative returns in US dollars. Emerging countries were large beneficiaries of US Quantitative Easing (“QE”), as capital crowded out of the US bond market and found its way to many emerging country bond markets.However, during the summer of 2013, Federal Reserve (the “Fed”) Chairman Ben Bernanke (as of February 2014, Ben Bernanke is the former Federal Reserve Chairman) called the peak in QE and capital began rotating out of emerging countries.Countries which relied heavily on foreign buyers of emerging bonds experienced the most stress during 2013.US government bonds depreciated in value as long term interest rates increased by more than 100 basis points1 during the year.Improving economic data from Europe, especially the UK, attracted investment flows into international equity funds.In Japan, the initial success of recent economic policies led by Prime Minister Shinzu Abe (also known as “Abenomics”) was reflected in 55% equity returns in local terms and 27% in US dollars.The Bank of Japan followed the Fed and European Central Bank in proclaiming to do “whatever it takes” to kick start the Japanese economy and cure the country of deflation.Retail investors, often a contrary indicator, have returned to equities lured by recent high returns and loses on bond investments. Our portfolio struggled to keep up with our benchmark this year.Small, economically sensitive and high beta was a winning combination in 2013; however, this is not our Fund’s investment style.Our stock selection in Japan was also less than stellar.While still strong for the year, the Japanese market faded in the 2nd half of the year, as the outlook for Europe brightened.This is another clear sign to us that the velocity of global capital has accelerated.However, we believe earnings results over the next couple of quarters will confirm the investment thesis of our Japanese holdings, especially positions initiated in 2013.Our view is that the Abe government sees Abenomics as a “last chance” to reinvigorate the economy.The US and Europe have allowed the Japanese to devalue their currency in order to increase profits, generate inflation and spur economic growth.With the profits and inflation in hand, it’s time for the Abe government to implement structural reform to generate sustainable economic growth; this is the so called “Third Arrow” of Abenomics.In their own words, senior Abe economic policy makers believe that if the country doesn’t follow through with structural reform that they would be viewed as “quick-buck artists” by their global peers.It wasn’t lost in translation and we agree.This does however make us incrementally more bearish on the yen.We can foresee the Bank of Japan continuing to help major exporters and real asset owners (real estate, stocks, etc…) as a carrot for higher capital expenditures, wages, and regulatory reform.Net/Net, this makes the return hurdle higher for domestic oriented Japanese stocks in our portfolio. 3 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 In Europe, equity markets tracked the upward movement of economic surveys.The cyclical sectors have led the market, especially periphery banks; but for the first time in several years a “buy domestic Europe” investment theme has taken root in the markets.Despite depressed telecom, retail, media and utility stocks, continued negative earnings revisions stocks in these sectors in Europe rallied sharply in the 2nd half of the year.The consensus management word of the 3Q earnings season was “stabilization.”This was enough to drive global money flows into Europe and push valuation multiples to the high end of the 10 year P/E2 multiple range.Market performance has narrowed significantly because the cyclical sectors look poised to see their first increases in earnings in several years; while global defensive stocks are struggling with earnings, growth headwinds from lower emerging market demand and foreign exchange translation losses.Our estimate is that the foreign exchange effects will be lapped by the 2nd quarter of 2014.Emerging market demand growth remains highly variable, but we think a number of countries are going to see improving trends in 2014 – Indonesia, India, Vietnam, Brazil and many resource rich countries in West and East Africa.China remains a challenging call to make. We encourage you to visit our website www.cheswoldlanefunds.com for more detailed information regarding our investment strategy. As always, we welcome your comments and questions at info@cheswoldlane.com.Thank you again for the trust you have bestowed upon us in choosing the Cheswold Lane International High Dividend Fund. Sincerely, Eric Scharpf President of Cheswold Lane Funds 1 Basis Point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. 2 P/E (Price-Earnings Ratio) is a valuation ratio of a fund’s current share price compared to its per-share earnings. 4 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Performance Summary (Unaudited) Comparison of a Hypothetical $500,000 Investment in the Cheswold Lane International High Dividend Fund and the MSCI EAFE® Index* From 6/29/06** through 12/31/13 Total Returns For the periods ended December 31, 2013 One Year Five Year Average Annual Since Inception** Cheswold Lane International High Dividend Fund 15.65% 12.11% 3.03% MSCI EAFE® Index 22.78% 12.44% 4.01% * The MSCI EAFE® Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. The MSCI EAFE® Index consisted of the following 21 developed markets country indices: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. The index is unmanaged. The index reflects the reinvestment of dividends on securities in the index, but does not reflect any deduction for fees, expenses or taxes. A direct investment in an index is not possible. ** Commencement of operations for the Cheswold Lane International High Dividend Fund was June 29, 2006. The Fund's net expense ratio of 0.95% and gross expense ratio of 1.60% are reflective of the information disclosed in the Fund's prospectus dated April 30, 2013 and may differ from the expense ratios disclosed in this report.The Adviser has contractually agreed to waive all or a portion of its management fees and/or reimburse expenses at least through April 30, 2014 in order to keep the Fund's net annual operating expenses from exceeding 0.95% of its average daily net assets.Performance data quoted represents past performance which is not predictive of future performance.The investment return and principal value of Fund shares will fluctuate and when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To receive current performance to the most recent month end, please call1‑800-771-4701.Please read prospectus carefully before investing. The line graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund's results as shown are net of fees. See the accompanying "Investments by Industry" schedule for the percentage of the Fund’s portfolio represented by the industries mentioned in this report. Portfolio holdings will change due to ongoing management of the Fund. 5 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Portfolio Characteristics December 31, 2013 Investments by Industry (unaudited) (As a Percentage of Long-term Investments) Adhesives % Agriculture Apparel Auto Manufacturers Auto Parts & Equipment Banks Beverages Chemicals Distribution / Wholesale Diversified Financial Services Electric Engineering & Construction Food Food Service Healthcare - Services Holding Companies - Diversified Insurance Iron / Steel Machinery - Construction & Mining Machinery - Diversified Mining Oil & Gas Oil & Gas Services Pharmaceuticals Retail Telecommunications Total % See accompanying notes to financial statements. 6 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Portfolio Characteristics (Continued) December 31, 2013 Investments by Country (unaudited) (As a Percentage of Long-term Investments) Australia % France Germany Hong Kong Italy Japan Netherlands Singapore Switzerland United Kingdom Total % See accompanying notes to financial statements. 7 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Schedule of Investments December 31, 2013 Number of Shares Value COMMON STOCKS % COMMUNICATIONS % Vodafone Group PLC $ CONSUMER DISCRETIONARY % Casino Guichard-Perrachon S.A. Christian Dior S.A. Cie Generale des Etablissements Michelin Compass Group PLC Daihatsu Motor Co., Ltd. Daimler AG Jardine Cycle & Carriage Ltd. CONSUMER STAPLES % Ain Pharmaciez, Inc. British American Tobacco PLC Diageo PLC Japan Tobacco, Inc. Jardine Matheson Holdings Ltd. Nestle S.A. Seven & I Holdings Co., Ltd. Sogo Medical Co., Ltd. Sugi Holdings Co., Ltd. Sundrug Co., Ltd. TESCO PLC Unilever NV ENERGY % BG Group PLC ENI SpA Ensco PLC - Cl. A Japan Petroleum Exploration Co. Modec, Inc. Royal Dutch Shell PLC A Shares Saipem SpA Technip S.A. FINANCIALS % Aberdeen Asset Management PLC Allianz S.E. Australia & New Zealand Banking Group Ltd. AXA S.A. BNP Paribas S.A. Challenger Ltd. Commonwealth Bank of Australia See accompanying notes to financial statements. 8 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) December 31, 2013 Number of Shares Value FINANCIALS (Continued) Dah Sing Financial Holdings Ltd. $ HSBC Holdings PLC ORIX Corp. Oversea-Chinese Banking Corp. Ltd. Prudential PLC United Overseas Bank Ltd. HEALTH CARE % GlaxoSmithKline PLC Novartis AG Roche Holding AG Sanofi INDUSTRIALS % Chiyoda Corp. Henkel AG & Co. KGaA JGC Corp. Rheinmetall AG Toyo Engineering Corp. MATERIALS % Air Water, Inc. BHP Billiton Ltd. Daido Steel Co., Ltd. JFE Holdings, Inc. Nippon Steel & Sumitomo Metal Corp. UTILITIES % AGL Energy Ltd. TOTAL COMMON STOCKS (Cost $27,690,756) Principal Amount SHORT-TERM INVESTMENT % Variable Rate Demand Deposit $ UMB Bank Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $43,168) See accompanying notes to financial statements. 9 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) December 31, 2013 TOTAL INVESTMENTS (Cost $27,733,924) % $ Other Assets, in Excess of Liabilities % NET ASSETS % $ PLC – Public Limited Company † Indicates yield as of December 31, 2013 See accompanying notes to financial statements. 10 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Statement of Assets and Liabilities December 31, 2013 ASSETS: Investments at value (cost $27,733,924) $ Foreign currency (cost $45,855) Receivable for capital stock sold Interest and dividends receivable Prepaid expenses Total assets LIABILITIES: Payables to related parties: Investment adviser fees Accrued expenses: Professional fees Administrative and fund accounting fees Transfer agent fees and expenses Custody fees Trustees' fees Other accrued expenses Total liabilities TOTAL NET ASSETS $ NET ASSETS CONSIST OF: Paid-in-capital $ Distributions in excess of net investment income Accumulated net realized loss on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency translations TOTAL NET ASSETS $ SHARES OUTSTANDING, (no par value, unlimited shares of beneficial interest authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE(a) $ (a) A 2% redemption fee applies to shares sold within 90 days of purchase. See accompanying notes to financial statements. 11 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Statement of Operations December 31, 2013 INVESTMENT INCOME: Dividends (Net of $102,286 foreign tax withholding) $ Interest Total investment income EXPENSES: Investment advisory fees (related party) Administrative and fund accounting fees Professional fees Transfer agent fees and expenses Custody fees Trustees' fees Reports to shareholders Insurance premiums Federal and state registration fees Miscellaneous expenses Total expenses before fee waivers Fee waivers ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investment transactions Net realized gain on foreign currency transactions Change in unrealized appreciation on investments on foreign currency translations Net realized and unrealized gain on investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 12 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Statements of Changes in Net Assets For the Year Ended 12/31/13 For the Year Ended 12/31/12 OPERATIONS: Net investment income $ $ Net realized gain on investments Net realized gain/(loss) on foreign currency transactions Change in unrealized appreciation/(depreciation) on investments and foreign currency translations Net increase in net assets resulting from operations DISTRIBUTIONS: From investment income ($0.56 per share, $0.31 per share) Total distributions SHARES OF BENEFICIAL INTEREST: Proceeds from sale of shares Proceeds from reinvestment of distributions Redemption of shares Net increase/(decrease) from shares of beneficial interest TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of year End of year* $ $ SHARES OF BENEFICIAL INTEREST IN SHARES: Shares sold Shares reinvested Shares redeemed ) Net increase/(decrease) * Includes Distributions in excess of $(371,394) and $(140,265), for 12/31/13 and 12/31/12, respectively. See accompanying notes to financial statements. 13 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Financial Highlights For a Fund Share Outstanding Throughout Each Year For the Year Ended 12/31/13 For the Year Ended 12/31/12 For the Year Ended 12/31/11 For the Year Ended 12/31/10 For the Year Ended 12/31/09 Net asset value, beginning of year $ Income/(Loss) From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and foreign currency transactions ) 1 Total from investment operations ) Less Distributions: Dividends from net investment income ) Distribution from net realized gains — Total distributions ) Net asset value, end of year $ Total Return2 % % )% % % Ratios/Supplemental Data: Net assets, end of year (in 000s) $ Ratio of expenses to average net assets: Net of waivers and reimbursements % Before waivers and reimbursements % Ratio of net investment income to average net assets: Net of waivers and reimbursements % Before waivers and reimbursements % Portfolio turnover rate % 1 Represents less than $0.01 per share. 2 Total returns shown are historical in nature and assume changes in share price and reinvestment of dividends and capital gain distributions, if any. See accompanying notes to financial statements. 14 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Notes to Financial Statements December 31, 2013 Note 1.Organization Cheswold Lane Funds (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as an open-end diversified management investment company.The Trust was organized as a Delaware statutory trust on April 12, 2006 and currently consists solely of one series of beneficial interest, the Cheswold Lane International High Dividend Fund (the “Fund”).The investment objective for the Fund is long-term growth of capital and income.The Fund commenced operations on June 29, 2006. Note 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the U.S. (“GAAP”). Security Valuation – In determining the Fund’s net asset value (“NAV”), portfolio securities primarily listed or traded on a national or foreign securities exchange, except for securities traded on the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) and fixed income securities, are generally valued at the last sale price on that exchange, unless market prices are determined to be not readily available pursuant to the Fund’s pricing procedures.The Fund values NASDAQ traded securities using the NASDAQ Official Closing Price.Equity securities, to the extent these are actively traded are generally categorized in Level 1 of the fair value hierarchy.The Fund values short-term investments that will mature within 60 days at amortized cost, which approximates market value.In the event market quotations are not readily available, a “fair value” price will be determined in accordance with the Fund’s pricing procedures.Securities other than those listed above will be priced in accordance with the Fund’s registration statement and/or pricing procedures.In this circumstance, such securities may be categorized as Level 2 or Level 3 depending on the inputs used by the Adviser. The Fund translates prices for its investments that are quoted in foreign currencies into U.S. dollars at current exchange rates.As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the Fund’s NAV, which is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”).Because foreign markets may be open at different times than the NYSE, the value of the Fund’s shares may change on days when shareholders are not able to buy or sell them.If reported prices with respect to the Fund’s foreign investments are believed by Cheswold Lane Asset Management, LLC (the “Adviser”) to be stale or unreliable based upon certain triggering factors set forth in the pricing procedures approved by the Board, these investments will be valued at their fair value using a quantitative methodology.In this circumstance, such securities are categorized as Level 2.In addition, if, in the opinion of the Adviser, significant events materially affecting the values of the Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the NYSE, or if the values provided by the Adviser’s quantitative methodology are deemed by the Adviser not to reflect fair value, such foreign investments will be priced at fair value as determined in good faith by the Adviser.In this circumstance, such securities may be categorized as Level 2 or Level 3 depending on the inputs used by the Adviser.The Fund may rely on third-party pricing vendors to monitor for events that may materially affect the values of the Fund’s foreign investments during the period between the close of foreign markets and the close of regular trading on the NYSE. 15 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Notes to Financial Statements (Continued) December 31, 2013 The use of fair value pricing by the Fund may cause the NAV of its shares to differ from the NAV that would be calculated by using closing market prices.Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last quoted market price. Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: • Level 1 − quoted prices in active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 − other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 − significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update (“ASU”) No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”).Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. 16 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2013 Cheswold Lane International High Dividend Fund Notes to Financial Statements (Continued) December 31, 2013 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2013: Sector Level 1 Level 2 Level 3 Total Communications $ $
